Cite as: 591 U. S. ____ (2020)             1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 19A60
                          _________________


  DONALD J. TRUMP, PRESIDENT OF THE UNITED
      STATES, ET AL. v. SIERRA CLUB, ET AL.
                  ON MOTION TO LIFT STAY
                         [July 31, 2020]

   The motion to lift stay is denied.
   JUSTICE BREYER, with whom JUSTICE GINSBURG,
JUSTICE SOTOMAYOR, and JUSTICE KAGAN join, dissenting
from denial of motion to lift stay.
   Just over a year ago, I suggested “a straightforward way”
to avoid irreparable harm to the parties in this litigation:
stay the District Court’s injunction “only to the extent” that
it “prevents the Government from finalizing [relevant] con-
tracts or taking other preparatory administrative action,
but leave [the injunction] in place insofar as it precludes the
Government from disbursing those funds or beginning con-
struction.” Trump v. Sierra Club, 588 U. S. ___, ___–___
(2019) (slip op., at 2–3) (opinion concurring in part and
dissenting in part from grant of stay).
   Now, the Government has apparently finalized its con-
tracts, avoiding the irreparable harm it claimed in first
seeking a stay. The Court’s decision to let construction con-
tinue nevertheless, I fear, may “operat[e], in effect, as a fi-
nal judgment.” Id., at ___ (slip op., at 2). I would therefore
lift the Court’s stay of the District Court’s injunction.